DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pub. No. 2018/0090840, “Yu”), in view of Lepe et al. (US Pub. No. 2018/0040942)

Regarding claim 1, Yu in figures 1-20 discloses an electronic device comprising: a first housing (Fig. 10-18: first body 1010); a second housing (second body 1020); a hinge housing (Fig. 10-12: metal housing 1050) disposed between the first housing (1010) and the second housing (1020) and containing a metallic material (Para. 48); a hinge structure (hinge assembly 1410), at least partially disposed in the hinge housing (see Fig. 16), wherein the hinge structure connects the first housing and the second housing (1010 and 1020) to allow a selectable angle of rotation between the first housing and the second housing; and a conductive pattern (metal element 110 and/or feeding element 120) formed on a surface of the hinge housing (1050).
Yu does not disclose: a conductive pattern formed by the metal material comprising a slit on an outer surface of the hinge housing, wherein an insulating material is disposed in the slit forming an insulating area, the insulating area and the metallic material together forming the outer surface of the hinge housing, and wherein a portion of the insulating material forms an insulating layer on an inner surface of the hinge housing.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings insulating material in slot antennas of Lepe in the electronic device of Yu to form the claimed invention in order for the insulating material to form an interference fit with the metal housing structures and slot antennas to prevent dust and other foreign material to enter the interior of the electronic device. (See also Lepe [0077]) 

Regarding claim 2, Yu does not disclose an electronic device wherein the conductive pattern comprises a first metal area and a second metal area, wherein the insulating material is disposed between the metal areas.
However, Lepe in figures 1, 5 and 9 teaches an electronic device wherein the conductive pattern comprises a first metal area (112) and a second metal area (206), wherein the insulating material (250) is disposed between the metal areas (112 and 206).

Regarding claim 13, Yu in figures 1-20 discloses an electronic device comprising : a first housing (first body 1010) including a first surface and a second surface opposite the first surface; a second housing (second body 1020) including a third surface and a fourth surface opposite the third surface; a hinge housing (metal housing 1050) formed between the first housing (1010) and the second housing (1020) and having an interior space formed therein (see Fig. 11-12); and a bracket assembly (hinge structure 1030) configured to allow a selected angle of rotation about a first direction between the first housing and the second housing (see para. 50), at least part of the bracket assembly being disposed in the interior space of the hinge housing, (1050/110, see Fig. 12) wherein the hinge housing (1050) contains a metallic material and an insulating material (insulating housing 1040), wherein a surface of the hinge housing (1050) includes a metal area formed by the metallic material and an insulating area (1040) formed by the insulating material, and wherein the metal area (para 48) forms an antenna (110) configured to radiate an electrical signal.
Yu does not explicitly discloses: a first surface on which a display area is formed; and a third surface on which an input device is formed. 
However, Yu in paragraph [48] discloses that the electronic device is a laptop. One of ordinary skill in the art would recognized that laptops are devices known for having components such as a display and a keyboard (input device)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the device according to Yu to have a first surface on which a display area is formed; and a third 
Yu does not disclose: wherein the hinge housing contains a metallic material comprising a slit and an insulating material disposed in the slit, wherein a metal area formed by the metallic material and an insulating area formed by the insulating material together forming an outer surface of the hinge housing, wherein the metal area forms an antenna configured to radiate an electrical signal, and wherein a portion of the insulating material forms an insulating layer on an inner surface of the hinge housing.
However, in the same field of endeavor, Lepe in figures 1 and 5-9 teaches an electronic device wherein the hinge housing (shell 112 and hinge extension 206) contains a metallic material (see [0069]) comprising a slit (antenna slots 212, 214) and an insulating material (dielectric insert 250) disposed in the slit (212/214), wherein a metal area formed by the metallic material (112+206) and an insulating area formed by the insulating material (250) together forming an outer surface of the hinge housing (see Fig. 9), wherein the metal area (112+206) forms an antenna configured to radiate an electrical signal, and wherein a portion of the insulating material (250) forms an insulating layer on an inner surface of the hinge housing (112+206, see Fig. 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings insulating material in slot antennas of Lepe in the electronic device of Yu to form the claimed invention in order for the insulating material to form an interference fit 

Regarding claim 16, Yu in figures 11 and 12 discloses an electronic device wherein the hinge housing (1050) includes an opening formed in a surface of the hinge housing that faces the first direction, wherein the insulation layer has, on a portion thereof, a groove (area not covered by 130) through which part of the metal area (110) forming the antenna is exposed, and wherein the groove extends from the opening of the hinge housing to a specified area of the metal area.

Regarding claim 18, Yu in figures 11-12 discloses an electronic device wherein the bracket assembly (hinge structure 1030) includes: a bracket (pivot base 1210) disposed in the hinge housing (1050); a rotary shaft (first rotating shaft 1110, a second rotating shaft 1120) extending outside the hinge housing (110) from the bracket (pivot base 1210) in the first direction; a first flap (see end of 1110) extending into the first housing 1010 from the rotary shaft (1110, protrusions an end of 1110); and a second flap (see end of 1120) extending into the second housing (1020) from the rotary shaft. (Please see para. 50)

Regarding claim 19, Yu in figures 1-18 discloses an electronic device wherein the antenna includes: a first antenna (antenna structure 1800 in Fig. 17), at least part of which is exposed between the first surface of the first housing (1710) and the third surface of the second housing (1720); and a second antenna (antenna structure 100/1050 in figure 10), at .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lepe, as applied to claim 1 above, and further in view of Tsubaki et al. (US Pub. No. 2018/0210499, “Tsubaki”).

Regarding claim 4, Yu does not disclose: wherein the hinge structure includes a mold member disposed in the hinge housing and a terminal disposed on the mold member and protruding to make contact with a specified area on an inner surface of the conductive pattern, wherein the hinge housing has an opening on one side thereof, wherein the hinge housing includes, on an inner surface of the hinge housing, a recess extending from the opening to the specified area.
However, Tsubaki in figures 1-5teaches an electronic device wherein the hinge structure (hinge chassis 28) includes a mold member (antenna support section 46) disposed in the hinge housing (28) and a terminal (45a/45b) disposed on the mold member (46) and protruding (see shaft 50) to make contact with a specified area on an inner surface of the conductive pattern (45), wherein the hinge housing has an opening on one side thereof, wherein the hinge housing includes, on an inner surface of the hinge housing, a recess extending from the opening to the specified area. (Fig. 3 and 4)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Yu and Tsubaki do not disclose: wherein the insulating layer includes a groove extending from the opening of the hinge housing to the specified area.
However, Lepe in figure 9 teaches an electronic device wherein the insulating layer (250) includes a groove extending from the opening (212) of the hinge housing (112+206) to the specified area (area inside hinge housing 112+206).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings insulating material in slot antennas of Lepe in the electronic device of Yu and Tsubaki to form the claimed invention in order for the insulating material to form an interference fit with the metal housing structures and slot antennas to prevent dust and other foreign material to enter the interior of the electronic device. (See also Lepe [0077])

Claims 5-11, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Lepe, as applied to claims 1, 13, 16 and 19 respectively, and further in view of Kumar (US Pub. No. 2018/0287241, “Kumar”).

Regarding claim 5, Yu discloses an electronic device wherein the hinge structure includes a bracket (pivot base 1210) disposed in the hinge housing (1050) 

However, in the same field of endeavor, Kumar in figures 7-9 teaches an electronic device comprising a mold member (insulated sleeve 106 with non-conductive material filled gaps 110 and 112) disposed in the hinge housing (hinge body 98) and comprising an insulating material (para. 40 and 43), and wherein a conductive area (contact brush 108 and/or first and second connection flanges 114 and 116) electrically connected with the conductive pattern (Fig. 9: representative antennas 1 and 2) is disposed on the mold member (106+110 and 112).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the “mold member disposed in the hinge housing and comprising an insulating material, and wherein a conductive area electrically connected with the conductive pattern is disposed on the mold member” as taught by Kumar in the device according to Yu as modified above to form the claimed invention in order to provide one or more antennas in each hinge of the device in such a manner that one antenna is functional at all times. This may be an improvement over losing coverage in, for example, a lid closed mode. (Kumar Para. 27)

Regarding claim 6, Yu as modified above in view of Kumar (figures 2-3 and 7-17) disclose an electronic device wherein the conductive area (108/114+116) includes a plurality of conductive areas (see Fig. 14), wherein a feeding signal from either the first housing or the second housing (housing or case 42) is received (para. 31) by some of the plurality of 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kumar in the device according to Yu (as modified) to form the claimed invention in order to provide one or more antennas in each hinge of the device in such a manner that one antenna is functional at all times. This may be an improvement over losing coverage in, for example, a lid closed mode. (Kumar Para. 27)

Regarding claim 7, Yu (as modified above) in view of Kumar (figures 2-3 and 7-17) disclose an electronic device further comprising: a communication module (wireless communications device) disposed in the second housing (42); and a cable (48) extending into the second housing (42) from the conductive area (108/114-116) to electrically connect the conductive area (108/114-116) and the communication module, wherein the conductive pattern forms an antenna (representative antennas in Figure 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kumar in the device according to Yu and Lepe to form the claimed invention in order to provide one or more antennas in each hinge of the device in such a manner that one antenna is functional at all times. This may be an improvement over losing coverage in, for example, a lid closed mode. (Kumar Para. 27)


Yu does not disclose a mold member.
However, Kumar (figures 2-3 and 7-17) disclose an electronic device comprising: mold member (insulated sleeve 106 with non-conductive material filled gaps 110 and 112) to insulate contact elements 100 and 102 from other grounded conductive structures to prevent shorting and malfunctions in the antenna. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kumar in the device according to Yu and Lepe to form the claimed invention in order to provide structure organic to the antenna to insulate contact elements delivering RF signals from other grounded conductive structures to prevent shorting and malfunctions in the antenna.

Regarding claim 9, Yu in figures 1-12 discloses an electronic device wherein the conductive area includes a pattern (feeding element 120) physically spaced apart from the conductive pattern (110) and configured to electromagnetically interact with the conductive pattern. (See para 29 and 38)



Regarding claim 11, Yu in figures 11-12 discloses an electronic device wherein the bracket (1210) is formed of metallic material. 
Yu does not disclose: wherein the conductive area includes a plurality of conductive areas insulated from each other, wherein some of the plurality of conductive areas are electrically grounded to the bracket, and wherein other conductive areas include a terminal protruding toward an inner surface of the conductive pattern.
However, Kumar (figures 2-3 and 7-17) disclose an electronic device wherein the conductive area (contact brush 108) includes a plurality of conductive areas (first and second connection flanges 114 and 116/ Grounding connections 130 and 132) insulated from each other, wherein some of the plurality of conductive areas (130/132) are electrically grounded to the bracket (rotating element 104), and wherein other conductive areas (114/116) include a terminal protruding toward an inner surface of the conductive pattern (representative antennas 1 and 2).


Regarding claim 14, Yu does not disclose a device further comprising: a communication module disposed in the second housing; a mold member disposed in the hinge housing and having a conductive area formed thereon, which is electrically connected with the metal area; and a cable extending from the interior of the hinge housing to the interior of the second housing to electrically connect the conductive area and the communication module.
However, in the same field of endeavor, Kumar in figures 7-9 teaches an electronic device comprising: a communication module (para. 25: wireless communications device) disposed in the second housing (housing or case 42); a mold member (insulated sleeve 106 with non-conductive material filled gaps 110 and 112) disposed in the hinge housing (hinge body 98) and having a conductive area (contact brush 108 and/or first and second connection flanges 114 and 116) formed thereon, which is electrically connected with the metal are (Fig. 9: representative antennas 1 and 2); and a cable (48) extending from the interior of the hinge housing (98) to the interior of the second housing (42) to electrically connect the conductive area and the communication module. (See Figure 2 and para. 32)


Regarding claim 15, Yu and Lepe in view of Kumar (figures 7-9) teaches an electronic device wherein the conductive area (first and second connection flanges 114 and 116) includes a first conductive area for supplying power to the metal area (antennas 1 and 2) and a second conductive area (Grounding connections 130 and 132) for grounding the metal area, and wherein the second conductive area (130and 132) is electrically connected with the bracket assembly (see figures 9 and 14, grounding connections connected to rotating element 104).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ “a first conductive area for supplying power to the metal area and a second conductive area for grounding the metal area, and wherein the second conductive area is electrically connected with the bracket assembly” as taught by Kumar in the device according to Yu and Lepe to form the claimed invention in order to improve a mechanism inside the hinge along with two antenna elements placed over hinge such as that one of the antenna elements has 

Regarding claim 17, Yu and Lepe in view of Kumar (figures 2-3 and 7-17) disclose an electronic device further comprising: a mold member (insulated sleeve 106 with non-conductive material filled gaps 110 and 112) disposed in the hinge housing (50+46) and having a conductive area formed thereon (connection flanges 114 and 116), which is electrically connected with the metal area (50+46, see Fig. 8), wherein the conductive area includes a terminal protruding toward the inner surface of the hinge housing (portion connecting 114+116), and wherein the terminal is disposed in the groove (gaps where 114+116+130+132 protrude. See Figure 14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the mold member disposed in the hinge housing as taught by Kumar in the device according to Yu and Lepe to form the claimed invention in order to provide one or more antennas in each hinge of the device in such a manner that one antenna is functional at all times. This may be an improvement over losing coverage in, for example, a lid closed mode. (Kumar Para. 27)

Regarding claim 20, Yu in figures 10 and 13-14 disclose an electronic device wherein the electronic device includes a first state in which the first surface of the first housing (1010) and the third surface of the second housing (1020) form an angle of 0 degrees to 180 degrees. 

However, Kumar in figures 1, 17 and Abstract teaches an electronic device includes a first state in which the first surface of the first housing (34) and the third surface of the second housing (32) form an angle of 0 degrees to 180 degrees, and a second state in which the first surface of the first housing (34) and the third surface of the second housing (32) form an angle of 180 degrees to 360 degrees, and wherein a communication module (transceiver. Para. 41-42) is configured to operate the second antenna (46) as a main radiation antenna in the first state and to operate the first antenna (46) as a main radiation antenna in the second state. (See Abstract and [29])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the angles of state operation as taught by Kumar in the device according to Yu and Lepe to form the claimed invention so that one of the antennas has good performance when the device is in the 0 degree to 180 degree position and so that the other antenna is positioned for good performance when the device is in a greater than 180 degree position. (Kumar Para. 29).


Allowable Subject Matter
Claims 12 is allowed over the prior art of record. Please see Office Communication mailed on 5 November 2021 for reasons for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845